Citation Nr: 1308634	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-36 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lower back disorder (claimed as a low back injury status post surgical repair).

2.  Entitlement to service connection for an upper back disorder (claimed as a cervical spine injury with disc involvement).

3.  Entitlement to service connection for right ear hearing loss, to include as secondary to left ear hearing loss and tinnitus.

4.  Entitlement to service connection for a skull disorder (claimed as a skull injury), to include as secondary to a traumatic brain injury.

5.  Entitlement to a compensable evaluation for a traumatic brain injury.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2011 decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In the July 2010 statement of the case and the May 2012 supplemental statement of the case, the RO characterized the first issue on appeal as an original claim for service connection.  However, the record shows that the Veteran's claim for a low back disorder was previously denied in an August 2002 RO rating action.  Significantly, there was no submission or communication from the Veteran that could be construed as a notice of disagreement, nor was there any receipt of new and material evidence within one year of that rating action.   38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  As such, that decision is now final and the Veteran's low back claim is most accurately characterized an application to reopen based on new and material evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a due process right to a personal hearing before the Board in support his claims.  38 C.F.R. § 20.705.  Although he expressed an intent to waive that right in his May 2012 substantive appeal, an August 2012 hand-written statement reflects his request to "appear before the Board and give testimony concerning [his] appeal."  In that August 2012 statement, the Veteran has further indicated that he is confined to a wheelchair and lacks his own means of transportation.  

In a February 2013 letter to the Veteran, the Board sought to clarify whether the Veteran sought to testify at a Board hearing, and if so, what type of hearing he wanted.  In a signed statement dated later that month, the Veteran responded that he wished to testify before a Veterans Law Judge by videoconference.  In doing so, the Veteran reiterated that he was confined to a wheelchair and did not have any transportation and inquired whether he could testify at Eglin Air Force Base.  

Accordingly, the Board finds that, on remand, the RO should undertake reasonable measures to accommodate the Veteran's hearing request, to include at a location other than the RO, if available.

Accordingly, this case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a Veterans Law Judge via videoconference pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2012).  All reasonable measures should be undertaken to accommodate the Veteran's hearing request, including potentially affording him the opportunity to testify via videoconference from a facility other than the RO if he is unable to travel to that facility.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

